

Exhibit 10.3


ESCROW AGREEMENT


THIS ESCROW AGREEMENT (this “Agreement”) is made as of April 27, 2018, by and
among 2400 XENIUM, LLC, a Minnesota limited liability company (“Landlord”),
CHRISTOPHER & BANKS CORPORATION, a Delaware corporation (“Tenant”), and OLD
REPUBLIC NATIONAL TITLE INSURANCE COMPANY (the “Escrow Agent”), as escrow agent.


RECITALS:


A.    By that certain Lease Agreement dated as of April 27, 2018, between
Landlord and Tenant (the “Lease”), Landlord agreed to lease to Tenant and Tenant
agreed to lease from Landlord all of Landlord’s right, title and interest in and
to that certain real property located at 2400 Xenium Lane North, Plymouth,
Minnesota (the “Property”), described on Exhibit A attached hereto, upon the
terms and provisions set forth in the Lease.


B.    In connection with the leasing of the Property, Tenant has agreed to
deposit into an escrow account with Escrow Agent certain amounts to pay for the
replacement of the roof of the building on the Property (the "Roof Replacement")
(together with the "Immediate Need Repairs" described in Exhibit B hereto (the
"Immediate Need Repairs"), the "Project”), which amounts shall be held and
disbursed by Escrow Agent as required by this Agreement.


C.    Landlord and Tenant desire that Escrow Agent act as escrowee to receive,
hold and disburse funds in the manner hereinafter set forth.


D.    Unless otherwise provided herein, all capitalized words and terms used
herein will have the same meanings ascribed to such words and terms as in the
Lease.


NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


AGREEMENT:


1.    Deposit. Tenant will deposit with Escrow Agent the sum of $1,735,000.00
(the “Escrowed Funds”) simultaneously with the execution of this Agreement. The
Escrowed Funds will, upon receipt by Escrow Agent, be invested by Escrow Agent
in an interest-bearing account, and such interest shall become part of the
Escrowed Funds. Escrow Agent will hold the Escrowed




--------------------------------------------------------------------------------




Funds in accordance with the terms of this Agreement and disburse the same
strictly in accordance with such terms.


2.     Disbursements. Tenant shall deliver to Escrow Agent via email as provided
in Section 8 below documentation and invoices detailing the actual costs for all
or any portion of the Project from time to time (the “Construction Documents”).
Subject to Section 6 of this Agreement, Escrow Agent shall, within two (2)
business days after receipt of such Construction Documents, disburse such
amounts as set forth in such Construction Documents directly to the contractors
and subcontractors hired in connection with such portion of the Project. Prior
to disbursement of the Escrowed Funds, it is a requirement that Escrow Agent
with a copy to Landlord be furnished a disbursement request from Tenant to
Escrow Agent in the form of Exhibit C attached hereto (the “Disbursement
Request”): (i) stating the actual costs for such portion of the Project for
which Tenant seeks disbursement, (ii) stating the amount of the Escrowed Funds
to be paid to contractors, subcontractors, and all persons from such
disbursement for such portion of the Project ("Contractor(s)"), and (iii)
including fully executed conditional lien waivers from any and all Contractor(s)
completing work and/or providing materials for the portion of the Project for
which Tenant seeks disbursement; provided, however, (A) no such conditional
liens waivers shall be required for any deposit required under any contract or
other agreement for the Roof Replacement or Immediate Need Repairs, and (B) such
conditional lien waivers shall be required for the Roof Replacement and for the
following Immediate Need Repairs only: item 1 (Parking Lot) and item 5 (Façade
Repairs).


3.     Manner of Disbursement. Escrow Agent shall not make any disbursements of
the Escrowed Funds unless all requirements and conditions set forth in Section 2
above have been met. Not later than two (2) business days following receipt of
the documents delivered to it pursuant to Section 2 above, Escrow Agent will
directly pay the Escrowed Funds to the applicable Contractor(s) directed by
Tenant pursuant to the Disbursement Request. Subject to Section 6 of this
Agreement, any portion of the Escrowed Funds not needed to fully satisfy all
costs associated with the Project shall be refunded directly to Tenant not less
than five (5) days, and not more than ten (10) days after Tenant’s presentation
to Escrow Agent and Landlord of such request, together with fully executed lien
waivers from any and all Contractors to the extent such lien waivers were not
previously provided.


4.    Project. Tenant and Landlord agree that the Roof Replacement shall be
completed by Quality Trusted Commercial Construction & Roofing or another
roofing contractor mutually agreed upon by Landlord and Tenant (the “Roofing
Contractor”) in accordance with the specifications attached hereto as Exhibit D
(the “Roof Specifications”), subject to such additions or modifications to the
Roof Specifications as are mutually agreed to by Landlord and Tenant based upon
the recommendations of AMBE LTD (Richard A. Grobovsky) (the “Consultant”) in
consultation with the Roofing Contractor (the “Final Roof Specifications”). The
cost of the Consultant shall be borne equally by Landlord and Tenant. Tenant
agrees for the benefit of Landlord that: (i) prior to commencement of the Roof
Replacement, Tenant will furnish Landlord for Landlord’s review and approval,
the related contract (the “Roof Contract”), which approval will not be
unreasonably withheld, conditioned or delayed; (ii) prior to the commencement of
item 1 (Parking Lot) of the Immediate Need Repairs and item 5 (Façade Repairs)
of the Immediate Need




--------------------------------------------------------------------------------




Repairs, Tenant will furnish Landlord for Landlord's review and approval, the
related plans, specifications and/or contract, as may be applicable (a “Project
Contract”), which approval will not be unreasonably withheld, conditioned or
delayed; (iii) if the Roof Contract or any Project Contract shall be with any
contractor other than an Approved Contractor (as such term is defined in the
Lease), then Landlord’s consent to such contractor shall be required, which
consent not to be unreasonably withheld, conditioned or delayed; (iv) Tenant
will cause the Project (including the Roof Replacement and one or more line
items of the Immediate Need Repairs) to be commenced not later than forty-five
(45) days after the Final Roof Specifications are agreed to among Landlord,
Tenant, Roofing Contractor and Consultant, subject to Unavoidable Delays; (v)
Tenant will cause the Roof Replacement (including receipt of all applicable
permits and certificates of occupancy or comparable approvals) to be completed
not later than one hundred eighty-five (185) days after the Final Roof
Specifications are agreed to among Landlord, Tenant, Roofing Contractor and
Consultant, subject to Unavoidable Delays; and (vi) Tenant will cause the
Immediate Need Repairs (including receipt of all applicable permits and
certificates of occupancy or comparable approvals) to be completed not later
than December 31, 2018, subject to Unavoidable Delays. Tenant will complete the
Project at Tenant’s sole expense, notwithstanding the sufficiency of the
Escrowed Funds. “Unavoidable Delays” shall mean (i) strikes, lockouts or labor
disputes; (ii) acts of God or extremely adverse weather conditions for the
immediate area; (iii) civil commotion or terrorism; (iv) condemnation, fire or
other casualty; (v) inability to obtain labor or materials; (vi) delay or
interruption of services, including, without limitation, utilities or
communication lines, not attributable to Tenant’s action or inaction; or (vii)
any events or circumstances outside the control of Tenant.


5.    Waiver. Escrow Agent will not be responsible for any penalties or any
delays in withdrawing funds which may be incurred upon withdrawal of funds
deposited hereunder in accordance with instructions given hereunder except to
the extent attributable to Escrow Agent's negligence or intentional acts or
omissions. Escrow Agent does not insure that the Project will be completed, nor
does it insure that the Project when completed will be in accordance with the
contract for the Project, nor that sufficient funds will be available for the
completion of the Project.


6.    Default. Upon the occurrence of an Event of Default (as defined in the
Lease) on the part of Tenant or a default by Tenant under this Agreement that
continues beyond any applicable notice, grace or cure period (collectively
herein, an "Event of Default"), Landlord may use any remaining Escrowed Funds to
complete any then incomplete portion of the Project, and may apply any Escrowed
Funds remaining after completion of, and payment for, the Project, to any
amounts owed by Tenant to Landlord under the Lease. In the event Escrow Agent
receives written notice of an Event of Default from Landlord, accompanied by a
demand for delivery to Landlord of the remaining portion of the Escrowed Funds
(which demand must describe the Event of Default giving rise to such demand or
claim in reasonable detail), Escrow Agent is immediately to give written notice
to Tenant of such claim and accompanying demand. In the event Tenant fails to
dispute or object to such claim and demand within ten (10) days after receipt of
Escrow Agent's written notice, Escrow Agent is authorized to deliver the portion
of the Escrowed Funds subject to such claim and demand to Landlord. In the event
Tenant disputes or objects to the aforesaid claim and demand within the 10-day
period prescribed herein, Escrow Agent is not to deliver any portion of the




--------------------------------------------------------------------------------




Escrowed Funds deposited hereunder without receipt of a mutual agreement of the
parties, in writing, or appropriate court order.


7.    Escrow Costs. Tenant will be responsible for any costs charged by Escrow
Agent to hold the Escrowed Funds in an escrow account.


8.    Inspection. Landlord and its authorized representatives may enter the
Premises at all reasonable times upon reasonable prior notice to Tenant for the
purpose of inspecting the Project; however, Landlord’s inspection shall not be a
condition for disbursements of the Escrowed Funds, which are governed by Section
2 and Section 3 of this Agreement.


9.    Notices. Except as provided in Section 2, all notices and notifications
required or permitted under this Agreement to be sent from one party to the
other must be in writing and sent by a nationally recognized private carrier of
overnight mail (e.g., Federal Express) or by United States certified mail,
return receipt requested and postage prepaid, to either party as set forth
below, or at such other addresses as the parties may designate by written notice
from time to time given at least ten (10) days in advance of the effective date
of such change. All notices are deemed effective on receipt or refusal.


If to Tenant:
Christopher & Banks Corporation
2400 Xenium Lane North
Plymouth, Minnesota 55441
Attention: CFO and Donna Fauchald
Email: mungerman@christopherandbanks.com
and dfauchald@christopherandbanks.com


With a copy to:
Christopher & Banks Corporation
2400 Xenium Lane North
Plymouth, Minnesota 55441
Attention: General Counsel
Email: lkomarek@christopherandbanks.com


If to Landlord:
2400 Xenium, LLC
c/o The Excelsior Group, LLC
1660 Highway 100 South, Suite 400
St. Louis Park, MN 55416
Attention: Andy Finn
Email: andy.finn@excelsiorllc.com


If to Escrow Agent:
Old Republic National Title Insurance Company
400 Second Avenue South
Minneapolis, Minnesota
Attention: Chris Hudy
Email: Chudy@OldRepublicTitle.com









--------------------------------------------------------------------------------




All notices will be deemed given on the day that is three (3) days after upon
deposit in the United States mail, certified or registered, or if given to an
overnight courier guaranteeing next day delivery, on the next business day after
deposit with such overnight courier, and on the same day if sent by personal
delivery; provided that Construction Documents and Disbursement Requests sent
via email shall be deemed received on the day of electronic transmission.
Attorneys for each party will be authorized to give notices for each such party.
Any party may change its address for the service of notice by giving written
notice of such change to the other party, in any manner above specified.


10.    This Agreement will be binding upon and inure to the benefit of the
parties hereto.


11.    This Agreement will be governed by and construed in accordance with the
laws of the State of Minnesota. In the event that any provision hereof will be
deemed illegal or unenforceable, said provision will be severed herefrom and the
remainder of this Agreement will be enforced in accordance with the intentions
of the parties as herein expressed.


12.    This Agreement may not be amended or altered except by an instrument in
writing executed by all the parties hereto.


13.    This Agreement may be executed in any number of counterparts, all of
which are considered one and the same Agreement notwithstanding that all parties
hereto have not signed the same counterpart. Signatures of this Agreement which
are transmitted by facsimile or electronic mail are valid for all purposes. Any
party shall, however, deliver an original signature of this Agreement to the
other party upon request.










[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


 
TENANT:


 
CHRISTOPHER & BANKS CORPORATION


 
By:
/s/ Keri Jones
 
Name:
Keri Jones
 
Title:
President and Chief Executive Officer





Signature Page to Escrow Agreement

--------------------------------------------------------------------------------






 
LANDLORD:


 
2400 XENIUM, LLC


 
By:
/s/ Stephanie A. Shields
 
Name:
Stephanie A. Shields
 
Title:
Manager





 






Signature Page to Escrow Agreement

--------------------------------------------------------------------------------





 
ESCROW AGENT:


 
OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY


 
By:
/s/ Chris Hudy
 
Name:
Chris Hudy
 
Title:
Vice President







Signature Page to Escrow Agreement

